Appeal Dismissed and Memorandum Opinion filed December 21, 2021.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00864-CR

                     JIMMY LEE PEAVY, JR., Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 12th District Court
                           Grimes County, Texas
                        Trial Court Cause No. 18612

                    MEMORANDUM OPINION

      Appellant Jimmy Lee Peavy, Jr., who has not been convicted or finally
sentenced, filed a notice of appeal of the trial court’s order denying his pretrial
motion to suppress evidence. Because this court lacks jurisdiction, we order the
appeal dismissed.

      In Texas, appeals in a criminal case are permitted only when they are
specifically authorized by the Code of Criminal Procedure and the Texas Rules of
Appellate Procedure. Tex. R. App. P. 25.2(a)(2); see State ex rel. Lykos v. Fine,
330 S.W.3d 904, 915 (Tex. Crim. App. 2011); see Bayless v. State, 91 S.W.3d 801,
805 (Tex. Crim. App. 2002) (“[A] defendant’s right of appeal is a statutorily
created right.”). The standard for determining whether an appellate court has
jurisdiction to hear and determine a case “is not whether the appeal is precluded by
law, but whether the appeal is authorized by law.” Blanton v. State, 369 S.W.3d
894, 902 (Tex. Crim. App. 2012) (internal quotation omitted).

       Accordingly, a court of appeals lacks jurisdiction to review interlocutory
orders unless that jurisdiction has been expressly granted by law. Ragston v. State,
424 S.W.3d 49, 52 (Tex. Crim. App. 2014).                 No such grant exists for an
interlocutory appeal of an order denying a defendant’s pretrial motion to suppress
evidence.1 See Dahlem v. State, 322 S.W.3d 685, 690-91 (Tex. App.—Fort Worth
2010, pet. ref’d) (explaining that no statute allows defendants to appeal
interlocutory orders denying motions to suppress); see also, e.g., Ford v. State, No.
03-19-00518-CR, 2019 WL 4561395, at *1 (Tex. App.—Austin Sept. 20, 2019, no
pet.) (mem. op., not designated for publication) (dismissing defendant’s
interlocutory appeal from denial of pretrial motion to suppress); Davis v. State, No.
14-14-00456-CR, 2014 WL 4088549, at *1 (Tex. App.—Houston [14th Dist.]
Aug. 19, 2014, no pet.) (per curiam) (mem. op., not designated for publication)
(same).

       Therefore, we dismiss this appeal for want of jurisdiction.



                                          /s/       Meagan Hassan
                                                    Justice

Panel consists of Justices Wise, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).

       1
         We note that the State is entitled to appeal an order granting a pretrial motion to
suppress evidence. See Tex. Code Crim. Proc. Ann. art. 44.01(a)(5). However, no
corresponding provision entitles a defendant to appeal the denial of such a motion.
                                                2